                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


  MNM INVESTMENTS, LLC,

                   Plaintiff,


   vs.                                                          Case No. 18-1267-EFM-KGG

  HDM, INC. and DEREK MCCLOUD,

                   Defendants.




  HDM, INC.,

                   Counterclaim-Plaintiff,

  v.

  MNM INVESTMENTS, LLC,
  KANSAS MOTORCYCLE WORKS, LLC,
  and MATTHEW MOORE,

                   Counterclaim-Defendants.

                                  MEMORANDUM AND ORDER

         Plaintiff MNM Investments, LLC, and Counterclaim Defendants Kansas Motorcycle

Works, LLC, and Matthew Moore (collectively, “MNM”) move for partial summary judgment on

the ownership of the federally registered trademarks “Big Dog Motorcycles” and “BDM” (the

“Asserted Marks”).1 MNM alleges that it acquired the Asserted Marks from their original owners




         1
        MNM also claims ownership of the “Big Dog Motorcycles” logo mark. There is a discrepancy between
MNM’s opening and reply briefs regarding whether MNM is seeking summary judgment on the ownership of the logo
and their lenders in a series of conveyances. Defendants HDM, Inc., and Derek McCloud

(collectively, “HDM”) dispute MNM’s ownership of the Asserted Marks and assert that they have

acquired superior title in them. For the reasons discussed below, the Court grants in part and denies

in part MNM’s motion.

                            I.       Factual and Procedural Background2

A.      The Asserted Marks and Their Alleged Chain of Title

        The Asserted Marks were originally owned by Big Dog Motorcycles, LLC (“Old Big

Dog”)—a former dealer of high-end custom motorcycles. In April 2011, Intrust Bank, N.A.

(“Intrust”) foreclosed on its loans to Old Big Dog. Intrust possessed a security interest in Old Big

Dog’s physical and intangible assets, including the Asserted Marks. On April 5, 2011, Old Big

Dog conveyed all of its property to Intrust so Intrust could dispose of and liquidate the assets as

partial satisfaction of Old Big Dog’s indebtedness. The next day, Intrust conveyed the registered

trademark “BDM” and all associated goodwill to Motorcycle Enterprises, LLC. It also conveyed

the registered trademark “Big Dog Motorcycles” and associated goodwill to Wichita Motorcycles,

LLC.

        More than two years later, on November 18, 2013, Intrust entered into an agreement with

Matthew Moore—a former Old Big Dog employee and current principal of MNM—regarding the

sale of Old Big Dog’s assets held by Intrust. The Letter of Agreement signed by Moore and Intrust




mark. Because the parties did not address this mark in their arguments, the Court will not address it in this
Memorandum and Order.
        2
           In accordance with summary judgment procedures, the Court has set forth the uncontroverted facts, and
they are related in the light most favorable to the non-moving party.




                                                      -2-
states that Moore was to act as liquidator of the foreclosed assets, and in exchange, Intrust would

provide him “10% of the gross sales value of the assets” and the “Intellectual Property of [Wichita

Motorcycles, LLC, Motorcycle Enterprises, and Big Dog Motorcycles, LLC].”

        On October 2, 2014, Motorcycle Enterprises and Wichita Motorcycles executed a Quit

Claim Bill of Sale (the “Quit Claim”). The Quit Claim states that Motorcycle Enterprises and

Wichita Motorcycles “sell, transfer, and quit claim” to Intrust all of their right, title, and interest

in the following property:

        All inventory, equipment, accounts (including but not limited to all healthcare
        insurance receivables), chattel paper, instruments (including but not limited to all
        promissory notes), letter-of-credit rights, letters of creditor, documents, deposit
        accounts, investment property, money, other rights to payment and performance,
        and general intangibles (including but not limited to all software and all payment
        intangibles); all attachments, accessions, accessories, fittings, increases, tools,
        parts, repairs, supplies, and commingled goods relating to the foregoing property,
        and all additions, replacements of and substitutions for all or any part of the
        foregoing property; all insurance refunds relating to the foregoing property; all
        good will relating to the foregoing property; all records and data and embedded
        software relating to the foregoing property, and all equipment, inventory and
        software to utilize, create, maintain and process any such records and data on
        electronic media; and all supporting obligations relating to the foregoing property;
        and all products and proceeds (including but not limited to all insurance payments)
        of or relating to the foregoing property.3

 It further states:

        Motorcycles Enterprises, LLC and Wichita Motorcycles, LLC further agree to
        deliver to INTRUST Bank, N.A. such other documents as the bank may reasonably
        request to document or complete the conveyance of any of the intangible or
        intangible property described above, including but not limited to: (i) trademarks,
        service marks, trade names, logos, and product names and the goodwill of the
        business associated therewith . . . .




        3
            Quit Claim Bill of Sale, Doc. 68-8 (emphasis added).



                                                         -3-
The Quit Claim Bill does not specifically identify the Asserted Marks, their federal registration

numbers, or any other trademarks owned by Wichita Motorcycles or Motorcycle Enterprises.

       On November 13, 2014, Wichita Motorcycles and Intrust executed two identical

conveyances titled “Assignment of Mark,” except that one conveyance is for the “BDM”

trademark and the other is for the “Big Dog Motorcycles” trademark. The “Assignment of Mark”

documents contain two types of provisions. First, the documents state that Wichita Motorcycles

“ratifies, confirms, and acknowledges the assignment” of the Asserted Marks to Intrust pursuant

to the October 2014 Quit Claim. Second, the documents state that Intrust assigns all of its right,

title, and interest in the Asserted Marks, together with the goodwill of the business, to MNM. The

assignment provision states as follows:

       Assignor [Intrust] does hereby assign unto Assignee [MNM] all of its right, title
       and interest in and to the Mark, if any, and the registration therefore for the United
       States . . . together with the goodwill of the business in connection with which the
       Mark is used and which is symbolized by the Mark, along with the right to recover
       for damages and profits for past infringements thereof.

       Less than a week later, on November 17, Intrust and MNM executed a “Quit Claim

Assignment and Assumption of Intellectual Property” setting forth the terms and conditions of

Intrust’s assignment of certain assets and technology to MNM. Paragraph 2 of this document

contains an “Assignment” provision stating that Intrust “does hereby quitclaim, assign, sell and

transfer unto [MNM] WITHOUT RECOURSE all right, title, and interest in and to: . . . (iii) the

Marks, [and] (iv) the goodwill of the Business symbolized by and associated with the Marks. . . .”

The term “Marks” is defined as “all trademarks and service marks and the registrations and/or

applications that are identified in the Quitclaim Bill of Sale identified as Exhibit A.” The document

in Exhibit A is the Quit Claim.




                                                -4-
       On November 20, an Intrust representative sent an email to Kathy Human, the manager of

Wichita Motorcycles and Motorcycles Enterprises, stating that the parties had executed the wrong

“Assignment of Mark” document for the “BDM” mark. The correct “Assignment of Mark”

document lists Motorcycle Enterprises as the entity who assigned the mark to Intrust, and not

Wichita Motorcycles. Motorcycle Enterprises executed a corrected Assignment of Mark for the

“BDM” mark on November 24, and Intrust executed the same document on December 1.

       Motorcycle Enterprises and Wichita Motorcycles were dissolved in June 2015.

B.     HDM’s Use of the Asserted Marks

       HDM began selling parts and accessories bearing the Asserted Marks in 2003. From 2003

to 2012, HDM purchased parts and accessories for resale from Old Big Dog. As early as 2011, it

began ordering and selling newly manufactured parts and accessories, some of which bore the

Asserted Marks, with full knowledge of and without objection of Old Big Dog. HDM continued

to sell Big Dog motorcycle parts through its eBay storefront through 2018.

       From 2015 through 2018, HDM worked with Moore regarding selling parts and accessories

bearing the Asserted Marks. After the liquidation of Old Big Dog in 2014, Moore represented that

he owned the Asserted Marks because of the assignments executed between Motorcycle

Enterprises, Wichita Motorcycles, Intrust, and MNM. Moore and MNM had full knowledge of,

and did not object to, HDM’s sale of parts and accessories bearing the Asserted Marks from 2015

through 2018. In addition, during this time period, HDM protected the Big Dog brand from

unauthorized counterfeiters by pursuing them through the brand enforcement channels of various

online retailers with MNM’s knowledge and approval.




                                              -5-
C.      This Litigation

        In 2017, the parties’ relationship crumbled. MNM filed suit in September 2018 asserting

claims of trademark infringement, trademark counterfeiting, and breach of contract. In response,

HDM asserts that MNM is not the owner of the Asserted Marks due to gaps or missing

conveyances that should have been executed but never were. HDM also asserts that it has acquired

superior rights in the Asserted Marks due to HDM’s use of them in commerce from 2003 to 2018.

MNM now moves for partial summary judgment on the issue of ownership of the Asserted Marks.

                                                  II.   Legal Standard

        Summary judgment is appropriate if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.4 A fact is

“material” when it is essential to the claim, and issues of fact are “genuine” if the proffered

evidence permits a reasonable jury to decide the issue in either party’s favor.5 The movant bears

the initial burden of proof and must show the lack of evidence on an essential element of the claim.6

If the movant carries its initial burden, the nonmovant may not simply rest on its pleading but must

instead “set forth specific facts” that would be admissible in evidence in the event of trial from

which a rational trier of fact could find for the nonmovant.7 These facts must be clearly identified

through affidavits, deposition transcripts, or incorporated exhibits—conclusory allegations alone




        4
            Fed. R. Civ. P. 56(a).
        5
            Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).
        6
          Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett, 477
U.S. 317, 322-23, 325 (1986)).
        7
            Id. (citing Fed. R. Civ. P. 56(e)).



                                                          -6-
cannot survive a motion for summary judgment.8 The Court views all evidence and reasonable

inferences in the light most favorable to the party opposing summary judgment.9

                                                III.     Analysis

        MNM seeks summary judgment on the ownership of the Asserted Marks based on the

series of conveyances granting title in the marks to it. In response, HDM argues that summary

judgment is not appropriate because the conveyances do not show that MNM owns the Asserted

Marks as a matter of law and because there are genuine issues of material fact regarding loss of

rights to the Asserted Marks and HDM’s intervening rights in the marks by using them in

commerce. The Court will first address the parties’ arguments regarding the assignment of the

Asserted Marks to MNM.

A.       Assignment of the Asserted Marks

        MNM contends that the conveyances at issue unambiguously transfer title in the Asserted

Marks to it: Old Big Dog conveyed the Asserted Marks to Intrust on April 5, 2011. The next day,

Intrust conveyed the “BDM” trademark to Motorcycle Enterprises and the “Big Dog Motorcycles”

trademark to Wichita Motorcycles. Those two entities conveyed the Asserted Marks back to

Intrust in October 2014 through the Quit Claim. Intrust subsequently conveyed the Asserted Marks

to MNM through the “Assignment of Mark” documents and the “Quitclaim Assignment and

Assumption of Intellectual Property” document in November 2014.

        HDM argues that the October 2014 Quit Claim was ineffective to transfer any trademark

rights from Wichita Motorcycles and Motorcycle Enterprises to Intrust. HDM further argues that


        8
          Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (citing Adler v. Wal-Mart Stores, Inc., 144
F.3d 664, 671 (10th Cir. 1998)).
        9
            LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).



                                                        -7-
as a result, title in the Asserted Marks was still held by Wichita Motorcycles and Motorcycle

Enterprises as of November 2014. According to HDM, when those entities dissolved, it resulted

in abandonment of the Asserted Marks, which HDM then acquired by its own use.

         The Court will interpret the Quit Claim pursuant to Kansas law.10 Under Kansas law,

construction of a written contract is a matter of law for the Court.11                       When a contract is

unambiguous, “the Court’s function is to enforce the contract as made.”12 “In construing a

contract, the intent of the parties is the primary question; meaning should be ascertained by

examining the documents from all corners and by considering all of the pertinent provisions, rather

than by critical analysis of a single or isolated provision; and reasonable rather than unreasonable

interpretations are favored.”13 When the contract is complete and unambiguous on its face, the

Court must determine the parties’ intent from the contract itself and not from extrinsic or parol

evidence.14

            HDM argues that the Quit Claim does not transfer title in the Asserted Marks to Intrust

because although it lists the transferred property in detail, it does not refer to intellectual property,

trademarks, or the specific trademarks at issue here. HDM further argues that the Quit Claim



         10
            A federal court exercising supplemental jurisdiction over state law claims in a federal question lawsuit
applies the substantive law, including the choice of law rules, of the forum state. BancOklahoma Mortg. Corp. v.
Capital Title Co., 194 F.3d 1089, 1104 (10th Cir. 1999). Under Kansas law, the interpretation of a contract is governed
by the law of the place where the contract was made. Deere & Co. v. Loy, 872 F. Supp. 867, 870 (D. Kan. 1994)
(citing Simms v. Metropolitan Life Ins. Co., 9 Kan. App. 2d 640, 642, 685 P.2d 321, 324 (1984)). The parties have
not informed the Court where the Quit Claim was made, but they agree that the Kansas law governs the document.
         11
              Wagnon v. Slawson Exploration Co., Inc., 255 Kan. 500, 511, 874 P.2d 659, 666 (1992) (citation omitted).
         12
              D.R. Lauck Oil Co., Inc. v. Breitenbach, 20 Kan. App. 2d 877, 878-79, 893 P.2d 286, 288 (1995) (citation
omitted).
         13
              Lauck, 893 P.2d at 287.
         14
              Simon v. Nat’l Farmers Org., 250 Kan. 676, 679–80, 829 P.2d 884, 888 (1992) (citation omitted).



                                                          -8-
contains a further assurances clause that by its plain meaning states that the conveyance of

intellectual property would be completed through other documents. The Court disagrees.

        The plain language of the Quit Claim unambiguously conveys the Asserted Marks to

Intrust. The Quit Claim lists “general intangibles” in the list of property being conveyed to Intrust.

Because this term is not defined in the Quit Claim, it must be given its ordinary meaning, which

includes trademarks and other intellectual property.15 Indeed, when courts have analyzed this term

in the context of security agreements, they have universally concluded that trademarks fall within

the term “general intangibles.” As the bankruptcy court in In re Topsy’s Shoppes, Inc. of Kansas

recognized: “[E]very case addressing the same or similar issues has concluded that such items

[e.g., “franchise agreements, trademarks, and copyrights”] are normally encompassed within the

term ‘general intangibles.’ ”16

        Furthermore, the further assurances clause confirms that the term “general intangibles”

includes trademarks. The further assurances clause states:

        Motorcycle Enterprises, LLC and Wichita Motorcycles, LLC further agree to
        deliver to INTRUST Bank, N.A. such other documents as the bank may reasonably
        request to document or complete the conveyance any [sic] of the tangible or
        intangible property described above, including, but not limited to: (i) trademarks,
        service marks, trade names, logos, and product names and the goodwill of the
        business associated therewith[.]

The clause includes “trademarks” and “the goodwill of the business associated therewith” as part

of the “intangible property” described in the granting clause of the Quit Claim. Thus, when reading


        15
            See e.g., Kansas Penn Gaming, LLC v. HV Properties of Kan., LLC, 662 F.3d 1275, 1287 (10th Cir. 2011)
(“The phrase ‘reasonably acceptable’ is not defined in the Sale Contract. Consequently, it must be accorded its
‘ordinary meaning.’ ”); Shutts v. Phillips Petroleum Co., 222 Kan. 527, 562, 567 P.2d 1292 (1977) (“While the term
‘received’ is not defined in the contract, giving the term its ordinary meaning . . .”).
        16
           131 B.R. 886, 888-89 (D. Kan. 1991) (citing In re Lady Madonna Indus., Inc., 99 B.R. 536, 539 (S.D.N.Y.
1989); In re Emergency Beacon Corp., 23 U.C.C. Rep. Serv. 766 (Bankr. S.D.N.Y. 1977); In re Portest of Strayer,
239 Kan. 136, 142, 716 P.2d 588, 593 (1986)).



                                                       -9-
the further assurances clause in conjunction with the granting clause, the Court must conclude that

the parties intended for the Asserted Marks be assigned to Intrust.

        The Court also is not persuaded by HDM’s argument that the further assurances clause

plainly states that the conveyance of intellectual property would be completed through other

documents.     The further assurances clause requires Wichita Motorcycles and Motorcycles

Enterprises to deliver documents to Intrust “to document . . . the conveyance” of the trademarks.

The Court construes this to mean that the assignment occurred through the granting provision of

the Quit Claim and that any further documentation of this assignment would occur later. HDM’s

argument would require the Court to read the further assurances clause in a vacuum, which it is

not allowed to do. When the granting provision and the further assurances clause are read together,

the Quit Claim effectively transfers title in the Asserted Marks from Wichita Motorcycles and

Motorcycle Enterprises to Intrust.

        Even if the Quit Claim could reasonably be construed as not conveying trademarks to

Intrust, HDM has not shown that this issue would ultimately been resolved in its favor. “An

instrument is ambiguous when the application of pertinent rules to the whole fails to make certain

which one of two or more meanings is conveyed by the words employed by the parties.”17 If a

court finds a contract ambiguous, then “facts and circumstances existing prior to and

contemporaneously with its execution are competent to clarify the intent and purpose of the




        17
            Central Nat’l Res., Inc. v. Davis Operating Co., 288 Kan. 234, 245, 201 P.3d 680 (2009) (internal
quotations and citation omitted).



                                                    -10-
contract.”18 The court also looks to the parties’ conduct after executing the contract as relevant to

their intent.19

        Relevant in this case is Wichita Motorcycles’ and Motorcycle Enterprises’ ratification of

the assignment to Intrust. Shortly after the execution of the Quit Claim, both entities executed

“Assignment of Mark” documents ratifying and confirming the transfer of all their rights in the

“Big Dog Motorcycles” and “BDM” marks pursuant to the Quit Claim. “Ratification has been

defined as the acceptance of the result of an act with an intent to ratify, and with full knowledge

of all the material circumstances.” Thus, any question as to the parties’ intent in executing the

Quit Claim is answered by these subsequent agreements.

        Other than the October 2014 Quit Claim, HDM does not challenge the sufficiency of the

assignment documents conveying title in the Asserted Marks to MNM. The Court therefore

concludes that the conveyances described in this Order transferred title in the Asserted Marks to

MNM.

B.    Wichita Motorcycles’ and Motorcycle Enterprises’ Alleged Abandonment of the
Marks

        HDM argues that there is a genuine issue of fact regarding whether Wichita Motorcycles

and Motorcycle Enterprises abandoned the Asserted Marks before they assigned them back to

Intrust, thereby rendering the subsequent conveyances from Intrust to MNM invalid. Under the

Lanham Act, trademarks may be abandoned when use is discontinued, and nonuse for three or

more consecutive years is prima facie evidence of abandonment.20 According to HDM, MNM has


        18
             Id. (internal quotations and citation omitted).
        19
             Id.
        20
             15 U.S.C. § 1127.



                                                           -11-
not provided any evidence of use of the Asserted Marks from the time Wichita Motorcycles and

Motorcycle Enterprises acquired them in 2011 until the time they assigned them to Intrust in 2014.

       In response, MNM argues that HDM is precluded from making this argument because it

contradicts their contentions in the First Amended Counterclaims. In paragraphs 22 and 30 of the

First Amended Counterclaims, HDM alleges:

       22. Around the same time, Matthew Moore began trying to acquire the trademarks
       associated with Old Big Dog’s business. In early 2014, Wichita Motorcycles, LLC,
       one of Sheldon Coleman’s entities, owned the rights to a number of federally
       registered trademarks, including Big Dog Motorcycles (Reg. No. 3203461) and
       other cancelled marks not asserted in this case . . . Motorcycle Enterprises, LLC,
       owned the rights to the federal registered trademarks BDM (Reg Nos. 32331705
       and 3363062) during the same time period.

       30. Accordingly, as of November 16, 2014, the two federally registered trademarks
       for the Big Dog Motorcycle [sic] and BDM trademarks, any common law
       trademarks and any goodwill associated with Old Big Dog, were being held by
       Wichita Motorcycles, LLC and Motorcycle Enterprises, LLC. Both Wichita
       Motorcycles, LLC and Motorcycle Enterprises, LLC were voluntarily dissolved on
       June 3, 2015, without ever transferring their trademark rights and goodwill to
       another entity.

MNM points out that HDM’s position since filing its Answer has been that Motorcycle Enterprises

and Wichita Motorcycles owned the marks up until their dissolution in June 2015 and that HDM

acquired the Asserted Marks, not because these entities abandoned them between 2011 and 2014,

but because the conveyances were ineffective. According to MNM, HDM cannot reverse this

position simply because it is convenient to do so in response to MNM’s motion.

       “Judicial admissions are formal, deliberate declarations which a party or his attorney makes

in a judicial proceeding for the purpose of dispensing with proof of formal matters or of facts about




                                                -12-
which there is no real dispute.”21 “A judicial admission is conclusive, unless the court allows it to

be withdrawn . . . .”22 When the party making a judicial admission “explains the error in a

subsequent pleading or by amendment, the trial court must accord the explanation due weight.”23

         “A statement or assertion of fact in a complaint or other pleading may serve as a judicial

admission.”24 Here, HDM explicitly plead that as of 2014, Wichita Motorcycles and Motorcycle

Enterprises owned the rights and associated goodwill to the Asserted Marks. In no subsequent

pleading or amendment has HDM asserted that these entities abandoned the Asserted Marks.

Accordingly, the allegations in paragraphs 22 and 30 of the First Amended Counterclaims are

binding on HDM. HDM has not presented a genuine issue of fact regarding Wichita Motorcycles’

and Motorcycle Enterprises’ abandonment of the Asserted Marks from 2011 to 2014.

C.       Uncontrolled Licensing

         HDM next asserts that even if MNM obtained ownership of the Asserted Marks, there is a

genuine issue of material fact as to whether a license existed between the parties, and what the

terms of the license were. Assuming there was an implied license, HDM claims that MNM did

not exercise control over the products made and sold by it featuring the Asserted Marks. HDM




         21
            Smith v. Argent Mortg. Co., 331 F. App’x 549, 556 (10th Cir. 2009) (quoting U.S. Energy Corp. v. Nukem,
Inc., 400 F.3d 822, 833 n.4 (10th Cir. 2005)).
        22
           Koch v. Koch Indus., Inc., 996 F. Supp. 1273, 1277 (D. Kan. 1998) (quoting Keller v. United States, 58
F.3d 1194, 1198 n.8 (7th Cir. 1995)).
         23
              Smith, 331 F. App’x at 556 (quoting Sicor Ltd. v. Cetus Corp., 51 F.3d 848, 859-60 (9th Cir. 1995)).
         24
            Koch, 996 F. Supp. 2d at 1277 (citing Sicor, 51 F.3d at 859); see also Spencer v. City of Boston, 2015 WL
6870044, at *3 (D. Mass. 2015) (“Clear and unambiguous allegations in a complaint may be treated as admissions by
a party for purposes of summary judgment.”); Am. Title Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th Cir. 1988)
(“Factual assertions in pleadings and pretrial orders, unless amended, are considered judicial admissions conclusively
binding on the party who made them.”).



                                                          -13-
therefore argues that there is a genuine issue of material fact regarding whether MNM lost rights

to the Asserted Marks through uncontrolled licensing.

        Under the Lanham Act, a mark may be abandoned when “acts or omissions” of its owner

cause the mark to “lose its significance.”25                 One of these acts or omissions is known as

“uncontrolled” or “naked” licensing.26

        Naked (or uncontrolled) licensing of a mark occurs when a licensor allows a
        licensee to use the mark on any quality or type of good the licensee chooses. When
        a trademark owner engages in naked licensing, without any control over the quality
        of goods produced by the licensee, such practice is inherently deceptive and
        constitutes abandonment of any rights to the trademark by the licensor. Thus, the
        licensor must take some reasonable steps to prevent misuses of his trademark in the
        hands of others. The critical question . . . is whether the plaintiff sufficiently policed
        and inspected its licensee[’s] operations to guarantee the quality of the products
        [the licensee sold].27

        MNM, however, contends that licensee estoppel bars HDM from claiming abandonment

due to naked licensing. Under the doctrine of licensee estoppel, “[t]he licensee is estopped from

claiming any rights against the licensor which are inconsistent with the terms of the license.”28

This is true even if the implied license alleged to exist is a naked license.29 The licensee may,




        25
             15 U.S.C. § 1127.
        26
             Creative Gifts, Inc. v. UFO, 235 F.3d 540, 548 (10th Cir. 2000).
        27
             Stanfield v. Osborne Indus., Inc., 52 F.3d 867, 871 (10th Cir. 1995).
         28
            Creative Gifts, 235 F.3d at 548-49 (quoting J. Thomas McCarthy, Trademarks & Unfair Competition
§ 18:63 (4th ed. 2000)).
        29
            See id. at 548 (concluding that the implied licensee’s status precluded them from asserting the naked
licensing argument based on conduct occurring during the term of the license).



                                                          -14-
however, “challenge the licensor’s title to the mark based on events which occurred after the

license expired.”30 This rule applies to both implied and express license agreements.31

         In his declaration, McCloud (HDM’s principal) states that MNM was aware of HDM’s sale

of parts and accessories bearing the Asserted Marks from 2014 through 2018. He also states that

from 2015 to 2018 MNM failed to exercise quality control over HDM’s use of the Asserted Marks.

These statements create a genuine issue of material fact regarding whether there was an implied

license between MNM and HDM to use the Asserted Marks. But they do not create a genuine

issue of material fact regarding whether MNM lost rights to the Asserted Marks through

uncontrolled licensing. HDM’s argument presumes that there is an implied license between the

parties. If such license exists, HDM is estopped from relying on conduct during the term of that

license to challenge the ownership of the Asserted Marks.

         The Court’s resolution of this issue is premature at this stage in the litigation. As noted

above, HDM’s uncontrolled licensing defense presumes the existence of a license agreement

between the parties, and this issue is not currently before the Court. Should the parties later raise

the licensing issue, HDM may assert that MNM engaged in uncontrolled licensing. But, HDM is

estopped from relying on any conduct that occurred during the term of the alleged license in

support of this defense.32




         30
              Id. at 548 (citation omitted).
         31
              J. Thomas McCarthy, Trademarks & Unfair Competition § 18:63 (4th ed. 2000).
         32
            The parties have not offered any evidence regarding the terms or length of an alleged licensing arrangement
between MNM and HDM. Although HDM offers the declaration of McCloud to show that MNM did not exercise
control over the products made and sold by HDM, it’s not clear when this alleged lack of control continued after any
alleged license expired.



                                                        -15-
D.     HDM’s Rights to the Asserted Marks through Use in Commerce

       Finally, HDM argues that there are factual issues pertaining to “intervening and superior

rights” it obtained because of its use of the Asserted Marks between 2003 and 2014. HDM argues

that there are genuine issues of material fact as to whether Wichita Motorcycles, Motorcycle

Enterprises, and MNM lost rights to the Asserted Marks through nonuse, invalid assignments,

and/or uncontrolled licensing. HDM has sold products bearing the Asserted Marks since 2003.

HDM therefore argues that because use in commerce is a touchstone of trademark rights, there is

a genuine issue of material fact regarding whether it obtained superior rights to the Asserted Marks.

       The Court rejects HDM’s argument to the extent it relies on Wichita Motorcycles’ and

Motorcycle Enterprises’ alleged abandonment of the Asserted Marks from 2011 to 2014 and the

alleged invalid assignment of the Asserted Marks to MNM. The Court has already disposed of

these arguments as discussed above. To the extent HDM relies on an uncontrolled license defense,

there are genuine issues of material fact regarding whether HDM has superior rights in the Marks

because of its use of them in commerce. The Court will address this argument if and when the

parties raise the uncontrolled licensing defense in the future.

                                        IV.     Conclusion

       The Court grants MNM’s motion to establish ownership of the Asserted Marks against the

claims of HDM that (1) the 2014 conveyances do not convey titled to MNM; (2) Wichita

Motorcycles and Motorcycle Enterprises abandoned their rights to the Asserted Marks from 2011

to 2014; and (3) conduct during an alleged license agreement with MNM constituted naked




                                                -16-
licensing. Other than as stated above, the Court denies MNM’s motion establishing ownership of

the Asserted Marks.33

         IT IS THEREFORE ORDERED that Plaintiff’s and Counterclaim Defendants’ Motion

for Partial Summary Judgment (Doc. 61) is GRANTED IN PART AND DENIED IN PART.

         IT IS SO ORDERED.

         Dated this 13th day of August, 2019.




                                                                  ERIC F. MELGREN
                                                                  UNITED STATES DISTRICT JUDGE




         33
            Under Fed. R. Civ. P. 56(d), if the Court does not grant all of the movant’s requested relief, it may “enter
an order stating any material fact . . . that is not genuinely in dispute and treating the fact as established in the case.”



                                                           -17-
